

116 S1470 IS: To strengthen border security, increase resources for enforcement of immigration laws, and for other purposes.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1470IN THE SENATE OF THE UNITED STATESMay 14, 2019Ms. McSally (for herself, Mr. Cornyn, Mrs. Blackburn, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo strengthen border security, increase resources for enforcement of immigration laws, and for
			 other purposes.
	
 1.State Criminal Alien Assistance ProgramSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended— (1)in paragraph (1)—
 (A)by inserting Authorization.— before If the chief; (B)in the matter preceding subparagraph (A), by inserting and medical expenses after incarceration; and
 (C)by inserting or an alien with an unknown status after undocumented criminal alien each place that term appears; (2)by striking paragraphs (2) and (3) and inserting the following:
				
					(2)Compensation
 (A)Compensation of State for incarcerationThe Attorney General shall compensate a State or political subdivision of a State referred to in paragraph (1)(A), in accordance with subparagraph (B), for the incarceration of an alien—
 (i)whose immigration status cannot be verified by the Secretary of Homeland Security; and
 (ii)who would otherwise be an undocumented criminal alien if the alien is unlawfully present in the United States.
 (B)Calculation of compensationCompensation under subparagraph (A) shall be equal to the average cost of incarceration of a prisoner in the relevant State, as determined by the Attorney General.
 (3)DefinitionsIn this subsection: (A)Alien with an unknown statusThe term alien with an unknown status means an individual—
 (i)who has been incarcerated by a Federal, State, or local law enforcement entity; and
 (ii)whose immigration status cannot be definitively identified. (B)Undocumented criminal alienThe term undocumented criminal alien means an alien who—
 (i)has been charged with or convicted of a felony or 2 misdemeanors; and (ii)(I)entered the United States without inspection or at any time or place other than as designated by the Secretary of Homeland Security;
 (II)was the subject of exclusion or deportation or removal proceedings at the time he or she was taken into custody by the State or a political subdivision of the State; or
 (III)was admitted as a nonimmigrant and, at the time he or she was taken into custody by the State or political subdivision—
 (aa)failed to maintain the nonimmigrant status in which the alien was admitted or to which it was changed under section 248; or
 (bb)failed to comply with the conditions of any such status.; (3)in paragraph (4), by inserting and aliens with an unknown status after undocumented criminal aliens each place that term appears;
 (4)by striking paragraphs (5) and (6) and inserting the following:  (5)Authorization of appropriations (A)In generalThere are authorized to be appropriated $950,000,000 for each of the fiscal years 2020 through 2024 to carry out this subsection.
 (B)LimitationAmounts appropriated pursuant to subparagraph (A) that are distributed to a State or a political subdivision of a State, including a municipality, may be used only for correctional purposes.; and
 (5)by adding at the end the following:  (6)Distribution of reimbursementAny amounts provided to a State or a political subdivision of a State as compensation under paragraph (1)(A) for a fiscal year shall be distributed to such State or political subdivision not later than 120 days after the last day of the period specified by the Attorney General for the submission of requests under that paragraph for that fiscal year..